Citation Nr: 1332002	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement initial ratings for posttraumatic stress disorder (PTSD) in excess of 50 percent from November 21, 2005, to March 9, 2013, and in excess of 70 percent from March 10, 2013, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1965 to February 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned an initial rating of 30 percent for PTSD effective from November 21, 2005.  By a September 2009 rating action, the RO increased the initial rating to 50 percent disabling, also effective from the date of service connection, November 21, 2005.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2012.  A transcript of that hearing is of record.  

When the case was most recently before the Board in February 2013, it was remanded for further development and adjudication.  While the case was in remand status, the rating for PTSD was increased to 70 percent, effective March 10, 2013.


FINDINGS OF FACT

1.  For the initial rating period prior to February 19, 2013, the impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  For the initial rating period beginning February 19, 2013, the impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than total impairment.


3.  At no time during the period of the claim has the PTSD been sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background.   


CONCLUSIONS OF LAW

1.  For the initial rating prior to February 19, 2013, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  For the rating period beginning February 19, 2013, the criteria for a 70 percent rating for the Veteran's PTSD, but no more, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for a TDIU based on PTSD have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters mailed in April 2006 and May 2012.  Although he was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that the record reflects that all pertinent available medical evidence identified by the Veteran has been obtained, to include private and VA outpatient treatment records.  In addition, the Veteran has been afforded appropriate VA examinations in connection with the claim decided herein, most recently in February 2013.  The Board has reviewed the February 2013 examination report and finds that there has been substantial compliance with the Board's May 2012 and February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not asserted, and the evidence of record does not show, that his PTSD has increased significantly in severity since the most recent examination.  The Veteran has also been afforded a hearing before the Board.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim on appeal.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. §§ 4.10 (2012).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination. The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

The Veteran's psychiatric disorder is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). . . . . 30% 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. . . . . . 50% 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. . . . . . . 70% 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . 100% 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria.  The Court stated that the specific symptoms cited in the rating criteria are not intended to constitute an exhaustive list and are instead intended to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  

The Global Assessment of Functioning (GAF) score is based on a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran has asserted and his treating mental health clinicians have endorsed the presence of symptoms of PTSD inclusive of, but not limited to, intrusive thoughts, flashbacks, and nightmares of traumatic events in Vietnam; physiological reactivity and emotional distress as a result of reminders of his Vietnam experiences; hypervigilance and an exaggerated startle response; difficulty with concentration and decision-making; avoidance of talking about his Vietnam stressors; restricted range of affect; feeling estranged from others; and self-isolation.  The Veteran was noted to avoid others, spending time alone or with his girlfriend.  

Upon the Veteran's March 2006 VA examination addressing his PTSD, he reported a history of lost friends in Vietnam, of combat in Vietnam, and of drinking excessively over years following service to forget these experiences.  While the Veteran reported continued drinking, he did not view his current drinking with concern.  He described current difficulties as restless sleep, thoughts about his wartime experiences but not flashbacks, and some feelings of sadness from time to time.  The examiner noted that the Veteran did not have problems with emotions or getting along with others, and denied problems with anger, startle response, or hypervigilance.  He also had no difficulty with concentration or memory.  The examiner noted that the Veteran described interactions with both friends and family, and that he presented a picture of a fairly balanced life.  Although the Veteran reported having been married twice and attributed alcohol as interfering with those two marriages, he reported currently having a good relationship with the a woman with whom he had lived for the past 30 years.  He reported a work history consisting of working as a driver for a single company for 25 years, followed by work in handling cargo for an airline.  He performed activities of daily living, enjoyed avocations including fishing and sports, had friendships, and did not express any social avoidance.  The Veteran described only occasional periodic feelings of sadness or anxiousness associated with memories of Vietnam.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD, but did meet the criteria for an anxiety disorder, not otherwise specified, of mild severity.  The examiner assigned a GAF score of 80.  

A January 2009 VA PTSD examination, however, disclosed a greater degree of disability as well as a diagnosis of PTSD, for which the Veteran was then taking medication.  At the examination, the Veteran reported that his irritability caused conflict with his girlfriend of over 30 years.  He reported a variety of leisure activities, but the examiner noted that these were solitary leisure pursuits, and that the Veteran reported having no friends other than his girlfriend.  The Veteran also reported having a history of heavy alcohol use until two years ago.  He complained of daily intrusive thoughts of combat, and of nightmares of combat a few times per week.  He also reported having panic attacks twice monthly, lasting three to four minutes, which prevented his functioning when they occurred.  He endorsed still having some problems with his temper.  The examiner noted that the Veteran had some slight problems with shopping and driving.  The Veteran's memory was normal and he was not anhedonic, but he demonstrated some concentration difficulty.  The examiner diagnosed PTSD due to Vietnam combat exposure, and assigned a GAF score of 55.

At a VA PTSD examination in September 2009, the Veteran reported that he continued to take medication for his PTSD.  However, while his anxiety had slightly improved, his irritability was slightly worse, he had more nightmares, and his concentration was not improved.  He was noted to have difficulties with his girlfriend, though he had a good rapport with his brothers.  He avoided crowds, noise, and new people.  

Upon interview/evaluation, the Veteran was noted to have a dysphoric mood with irritability, and to have impaired attention or concentration on testing.  The Veteran reported having panic attacks once or twice weekly when in crowded places, relieved by removing himself from those places.  The examiner assessed moderate impairment in driving and other recreational activities, and noted that the Veteran had dysphoria  related to Vietnam memories.  The Veteran was also noted to have insomnia, with no sleep if medication was not taken.  

As the Board previously noted in its February 2013 remand, at a June 2012 VA PTSD examination for compensation purposes the Veteran described what would appear to be a highly satisfactory life adjustment, enjoying leisure activities in his retirement and the amiable companionship of his significant other, with whom he reportedly had not had an argument for over a year.  He attributed this interpersonal success in part to mental health care/therapy he had received through VA and the local Vet Center.  While the Veteran reported some ongoing symptoms of PTSD, these did not appear to significantly impact his activities or outlook, with the examiner noting that the Veteran, "is cognitively intact, he has a meaningful relationship, he is interested in several leisure activities and he is future oriented." The only significant aberrant behavior noted at the examination was the Veteran's self-reported locking of his front door, "20 times a day for safety."  

Following a February 19, 2013, VA PTSD examination for compensation purposes, the Veteran was assessed as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (corresponding to a 70 percent disability rating  under the Rating Schedule).  The examiner noted the following disabling symptoms attributable to the Veteran's diagnosed PTSD:  suspiciousness, chronic sleep impairment, difficulty establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, avoidance of crowds, and anxiousness around crowds.  

The examiner noted that the Veteran retired approximately three years ago and used to work two jobs, as a nighttime cargo loader for an airline, and as a drop-ceiling installer.  He reportedly had difficulty with co-workers when working for the airline, becoming irritable when others did not perform their fair share, with this difficulty accommodated by his avoiding others by working the night shift.  His other work as a drop ceiling installer better accommodated his difficulties by being more solitary in nature.  The Veteran expressed his belief that his PTSD had remained about the same since he ceased working.  

The VA examiner noted that the Veteran's irritability due to his PTSD caused work difficulties, but also noted that the Veteran had been accommodated with these difficulties at his workplace by being assigned a night shift.  The examiner concluded that a similar accommodation of minimal interaction with others would be required if he were to return to work, but that subject to such work limitations, his PTSD did not preclude the Veteran from working.  

The Veteran's PTSD is presently rated 50 percent disabling from the November 11, 2005, and 70 percent disabling from March 10, 2013.  
	
While the Board notes some variances in self-reported symptoms of disability beginning from the dates of his first being examined and seeking care for PTSD (roughly contemporaneous with his filing his initial claim for service connection for PTSD), upon both his March 2006 VA examination and his June 2012 VA examination, the examiners, consistent with each other, noted a current and past good life adjustment, with work and then with retirement, with a stable long-term relationship with the Veteran's girlfriend, good interactions and cognitive functioning, and active interests and leisure pursuits.  The Veteran had over the interval between those two examinations, including to treating professionals writing letters on his behalf, presented with self-reported symptoms of difficulty with social interactions, and impairments with functioning associated with intrusive memories, sleep impairment, and impaired capacity to work around others or interact with others.  He also-reported at the June 2012 examination that he locked his front door "20 times a day for safety."  This evidence of obsessional rituals which interfere with routine activities is the only factor specifically associated with a 70 percent rating that was noted on either examination.

While the Veteran is competent to address his disabilities, including his PTSD, the Board believes that the Veteran's positive history of interactions and functioning, including as supported by his post-service career, his interactions with his long-time girlfriend, his leisure pursuits, and his presentation upon examinations, support a level of impairment which is not as severe as that which the Veteran may have self-perceived or self-reported prior to February 19, 2013.  Indeed, the Veteran's work and retirement functioning prior to the February 19, 2013, VA examination generally supports the conclusion that the Veteran was prior to that date generally functioning fairly well.  During this pre-February 2013 interval his PTSD was manifested by some social anxiety or avoidance, sleep impairment, and irritability, as well as some mood impairment associated with memories of Vietnam, with some associated adverse work impacts, but impairment more nearly approximating deficiencies in most areas was not present.  


In short, based on the consistency of the March 2006 and June 2012 examination findings with the Veteran's functional history, and based on the consistency of the March 2006 and June 2012 examinations with each other, the Board finds that the weight of competent and probative evidence of record supports the conclusion that the Veteran's level of impairment associated with his PTSD more nearly approximated reduced reliability and productivity than deficiencies in most areas during the period prior to February 19, 2013.  In so finding, the Board acknowledges that the June 2012 examiner stated that Accordingly, a schedular rating in excess of 50 percent is not warranted during that period.

For the beginning February 19, 2013, the Board concludes that the report of the VA examination on that date is sufficiently consistent with contemporaneous statements by treating practitioners, and with the Veteran's own assertions, to support an increased rating of 70 percent from that date.  However, the treatment and examination assessments do not reflect a level of impairment reflecting impairment that more nearly approximates total than deficiencies in most areas.  The Board notes that the record does not show symptoms equivalent to or comparable with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for highly remembered facts such as names of self or close family members, or own occupation.  Thus, the Board finds the preponderance of the evidence against the assignment of a schedular disability in excess of 70 percent during the period beginning February 19, 2013.  

The Board has considered staged ratings, but finds beyond the increase to 70 percent granted here effective from February 19, 2013, the weight of the evidence is against a higher rating during any interval within the appeal period, beginning from the November 11, 2005, date of service connection for PTSD.  See Fenderson v. West, 12 Vet. App 119 (1999).  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the demonstrated manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

The Board must also considered entitlement to a total disability rating based on individual unemployability due solely to the Veteran's service-connected PTSD.  The disability meets the minimum schedular criteria for a TDIU from February 19, 2012.  However, as noted above, for the period when the minimum schedular criteria were not met, the TDIU component of the claim may be referred for extra-schedular consideration if warranted.  

In this case, the Board has determined that the Veteran's PTSD has not been sufficient at any time during the period of the claim to preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.  The Veteran's PTSD has not been found by examiners or treating practitioners to be sufficient by itself to preclude substantially gainful employment at any time during the rating period.  The weight of the evidence is to the effect that the Veteran most recently worked as a night-shift cargo handler and as a drop-ceiling installer, and his social avoidance or anxieties and panic as well as irritability, while impairing his capacity to work closely with others, did not preclude his substantially gainful employment in such occupations as night-shift cargo handler or carpentry-type work such as drop-ceiling installer.  The weight of the evidence is also to the effect that a desire to retire rather than psychiatric impairment, resulted in his ceasing work.  

The Veteran's belief as noted by the February 2013 examiner that his PTSD was about the same since he ceased working weighs against a finding of TDIU, since it suggests that PTSD did not necessitate his ceasing work and is not preventing his return to work.  

The Board accordingly concludes that the evidence preponderates of the evidence establishes that the Veteran's PTSD has not been sufficient to render him unemployable at any time during the period of the claim.  


ORDER

The Board having determined that the Veteran's PTSD warrants a 50 percent rating during the period of the claim prior to February 19, 2013, and a 70 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


